Citation Nr: 1211636	
Decision Date: 03/30/12    Archive Date: 04/05/12

DOCKET NO.  06-21 426A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Buffalo, New York



THE ISSUE

Entitlement to a total rating based upon individual unemployability by reason of service-connected disability (TDIU), to include on an extraschedular basis under the provisions of 38 C.F.R. § 4.16(b).  



REPRESENTATION

Veteran represented by:	The American Legion



WITNESSES AT HEARING ON APPEAL

The Veteran, his wife and son



ATTORNEY FOR THE BOARD

A. Nigam, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1972 to August 1976.  He had additional service with the National Guard.  

This matter initially came before the Board of Veterans' Appeals (Board) from a February 2007 rating decision of the RO.  

During the course of his appeal, the Veteran testified before a Decision Review Officer (DRO) at the RO in November 2006.  He also testified at a hearing held by a now retired Veterans Law Judge in June 2009.  Transcripts of these hearings are associated with the record.  

The Veteran was advised of his right to have another hearing, but indicated that he did not want one in his August 2011 response.  

This matter was most recently before the Board in August 2009, when the case was, inter alia, remanded to the RO via the Appeals Management Center (AMC), in Washington, D.C.  

In April 2011 and May 2011, the RO issued Supplemental Statements of the Case (SSOCs), which denied the Veteran's claim for a TDIU rating on an extraschedular basis.  

The appeal is being remanded to the RO via the AMC.  VA will notify the Veteran if further action is required on this part.  


REMAND

Of preliminary importance, the Board notes that, in June and July 2011, the Veteran submitted various private treatment records and statements pertaining to the claim on appeal directly for the Board's consideration.  He failed to supply a contemporaneous waiver of his right to have this evidence initially considered by the RO.  

As such, the Board finds that remand is necessary in order for the RO to consider all of the evidence submitted since the May 2011 SSOC.  38 C.F.R. § 20.1304(a) (2011).  

The Veteran asserts that he is prevented from working due to his service-connected left knee and leg disabilities.  He filed his claim for a TDIU rating in August 2005.  

Notably, the VA Form 21-8940, Veteran's Application for Increased Compensation Based on Unemployability, received in July 2006, showed that the Veteran's highest level of schooling completed was high school, that he was employed as a bus inspector when he reported leaving his job due to his left knee disability, and that he had attempted no other employment since becoming too disabled to work in December 1999.  

The service-connected disabilities include posttraumatic deformity of the left lateral tibial plateau with knee pain, rated as 30 percent disabling, from May 31, 2001 to May 18, 2009; posttraumatic deformity of the left lateral tibial plateau with knee pain and arthritis with X-ray evidence (formerly diagnosed under Diagnostic Code 5262), rated as 30 percent disabling, beginning on May 18, 2009; limitation of extension with arthritis of left lateral tibial plateau with knee pain, rated as 30 percent disabling, beginning on May 18, 2009; limitation of flexion with arthritis of left lateral tibial plateau with knee pain, rated as 20 percent disabling, beginning on May 18, 2009; and arthritis of posttraumatic deformity of the left lateral tibial plateau with knee pain, rated as 10 percent disabling, from November 16, 1998 to May 18, 2009.  

Significantly, the combined rating was 40 percent from May 31, 2001 to May 18, 2009, and 60 percent, beginning on May 18, 2009.  See 38 C.F.R. § 4.25 (2011).  

Therefore, the Veteran now satisfies the threshold minimum percentage rating requirements of 38 C.F.R. § 4.16(a)(1) for consideration of a TDIU rating beginning on May 18, 2009.  

As noted, the April 2011 and May 2011, the RO issued SSOCs, which addressed the Veteran's claim for a TDIU rating on an extraschedular basis; however, the RO failed to adjudicate the claim on a schedular basis.  

Accordingly, the claim must once again be remanded to have the matter properly addressed by the agency of original jurisdiction (AOJ).  

Moreover, in TDIU claims, the United States Court of Appeals for Veterans Claims (Court) has held that the duty to assist requires that VA obtain an examination, which includes an opinion on what effect the Veteran's service-connected disabilities have on his ability to work.  38 U.S.C.A. § 5107(a) (West 2002 & Supp. 2010); Friscia v. Brown, 7 Vet. App. 294, 297 (1994); 38 C.F.R. §§ 3.103(a), 3.326, 3.327, 4.16(a) (2011).  

Accordingly, a VA examination is needed to obtain a medical opinion to assess the impact that the service-connected disability has on the Veteran's employability.  

Additionally, the Board notes that records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  

Pursuant to the Veterans Claims Assistance Act (VCAA), VA must obtain these outstanding records.  See 38 U.S.C.A. § 5103A (b-c); 38 C.F.R. § 3.159(c).  The claims file currently includes treatment records from VA in Syracuse, Albany and Rome, New York, dated only through May 2011.  .  

The actions identified herein are consistent with the duties to notify and assist imposed by VCAA.  See 38 C.F.R. § 3.159 (2011).  However, identification of specific actions requested on remand does not relieve the RO of the responsibility to ensure full VCAA compliance.  

Hence, in addition to the requested actions, the RO should also undertake any other development or notification action deemed warranted by VCAA prior to readjudicating the claim on appeal.  

The RO's readjudication of the claim should include consideration of all evidence added to the record since the RO's last adjudication of the claim.  

Accordingly, the case is REMANDED to the RO for the following action:

1.  The RO should take all indicated action in order to obtain copies of all outstanding medical records from the Syracuse, Albany and Rome, NY VAMCs dated since May 2011.  The RO must follow the procedures set forth in 38 C.F.R. § 3.159(c) as regards requesting records from Federal facilities.  

All records and/or responses received should be associated with the claims file.  

2.  Thereafter, the RO should schedule the Veteran for a VA examination to evaluate the current severity of the service-connected left knee and leg disability.  

Prior to examining the Veteran, the examiner must review the entire claims file, including a complete copy of this remand.  All indicated tests should be performed and all findings should be reported in detail.  

After examining the Veteran and reviewing the entire record, the examiner should provide an opinion as to whether it is at least as likely as not (e.g., a 50 percent or greater probability) that the service-connected disabilities, either separately or in combination, preclude the Veteran from securing and following all forms of a substantially gainful occupation consistent with his educational background and occupational experience.  

The examiner should set forth the complete rationale for all opinions expressed and conclusions reached.  

3.  After completing all indicated development, the RO should readjudicate the claim for a TDIU rating on a schedular basis in light of all the evidence of record.  If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished a fully responsive SSOC and afforded a reasonable opportunity for response.  

Thereafter, if indicated, the case should be returned to the Board for the purpose of appellate disposition.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).  



_________________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).  


